Title: To James Madison from Frederick Jacob Wichelhausen, 2 April 1806 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


                    § From Frederick Jacob Wichelhausen. 2 April 1806, Bremen. “I had the honor to write to you on the 7th Ult; informing you of three battalions of prussian troops having been quartered in this city again, and have now to communicate to you a resolution taken by the King of Prussia, which has caused much sensation in this city, as it prohibits the commerce and navigation of England to this country. The proclamation which has been issued for this purpose by Count Schulenburg, commander in chief in the Electorate of Hannover, I take the liberty to transmit you herewith in a faithful translation: orders have been sent on to Bremerlohe, Cuxhaven and other places on the Coast of the North Sea, not to permit any english ships to enter the rivers, and in case of necessity to repulse them by force.
                    “A great quantity of heavy artillery has been sent down to fortify the different places on the Sea coast and the Elbe and Weser, in order to bring these severe measures into execution. The commercial public here and in Hamburg is greatly alarmed about these measures, and are anxious to learn how these hostile steps of Prussia will be received in England, and many are apprehensive another blockade of the Elbe and Weser will be resolved on by the british Government.
                    “The pamphlet and the message of the President, you have been good enough to send me by way of Baltimore, I have received in due time, and am extremely thankful for your kind attention: the examination of the british doctrine relative to neutral trade is written with much penetration and judgment and has served greatly to my instruction.
                    “Whenever I can be reciprocally serviceable to you, I beg you to command me freely on all public as well as private occasions.”
                